Appeal from a judgment of the Supreme Court (Harris, J.), rendered October 31, 1990 in Albany County, upon a verdict convicting defendant of the crime of rape in the first degree.
Defendant was convicted after a jury trial of the crime of rape in the first degree and subsequently sentenced as a second felony offender to 12 Vi to 25 years’ imprisonment. We find no merit to defendant’s contention that Supreme Court denied him a fair trial by unnecessarily intruding upon the functions of counsel. Further, we find no merit in defendant’s argument that Supreme Court should have more thoroughly questioned jurors after it was discovered that one juror had taken notes of Supreme Court’s supplemental charge to the jury, given that defense counsel was allowed an opportunity to *756request further questioning and declined to do so. In any event, the record establishes that Supreme Court’s exploration of the issue was adequate. Finally, we find that the presentence report provided to Supreme Court prior to sentencing was sufficiently complete to satisfy the requirements of CPL 390.20 and, given defendant’s criminal record, we find no basis to disturb the sentence imposed. We have considered defendant’s other contentions and find them to be without merit.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.